DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 08/09/2021 has been entered.

Allowable Subject Matter
Claims 1-20 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
Claims 1-7
Claim 1 was amended in pertinent part, as follows,
a solder joint interposed between the seed layer and the bond pad, wherein a width of the solder joint at an interface between the solder joint and the seed layer is greater than a width of the bond pad, and wherein the width of the solder joint continuously decreases from the interface between the solder joint and the seed layer to an interface between the solder joint and the bond pad;

Prior art directed to these features is as follows:
940 attached by its backside to a die pad 921 by solder 929 (Bayan: Fig. 9B).  The die pad 921 has a smaller surface area than that of said integrated circuit die 940 in order to (1) allow area for an excess solder to run, and (2) provide an area for the encapsulant 961 to provide structural support for the integrated circuit die 940 (Bayan: ¶¶ 85-96).  
Fig. 9B of Bayan also shows the newly added feature to claim 1, “wherein a width of the solder joint at an interface between the solder joint and the [back surface of the integrated circuit die 940] is greater than a width of the bond pad 921, and wherein the width of the solder joint 929 continuously decreases from the interface between the solder joint 929 and the [back surface of the integrated circuit die 940] to an interface between the solder joint 921 and the bond pad 921”.
(2) KR 10-2008-0013865 (“KR-865”) teaches an integrated circuit die 32 attached by its backside to a die pad 35 by solder 33.  The die pad 33 has a smaller surface area than that of said integrated circuit die 32 (KR-865: Figs. 4a-4b and 7a-7d).  
KR-865 teaches the newly added claim feature directed to the shape of the solder joint “wherein a width of the solder joint 33 at an interface between the solder joint 33 and the [back surface of the integrated circuit die 33] is greater than a width of the bond pad, and wherein the width of the solder joint 33 continuously decreases from the interface between the solder joint 33 and the [back surface of the integrated circuit die 33] to an interface between the solder joint 33 and the bond pad 35”.
It is not clear that one having ordinary skill in the art would make this modification to the combination of six prior art references already used to reject claim 1 (Final Rejection mailed 06/09/2021). 


Claims 8-14
Claim 8 was amended in pertinent part, as follows,
an encapsulant, the encapsulant having a first side and a second side opposite the first side;
… 
an integrated circuit die embedded in the encapsulant, the integrated circuit die having a front side and a backside opposite the front side, the integrated circuit die having a seed layer covering the backside of the integrated circuit die, the encapsulant extending between the integrated circuit die and the first insulating layer along a line perpendicular to the backside of the integrated circuit die;
The prior art does not reasonably teach or suggest --in the context of the claim 8-- the newly added features underlined above, as argued by Applicant (Remarks filed 08/09/2021 at p. 9).
Claims 9-14 depend from claim 18 and are allowable for including the same allowable features.

Claims 15-20
Claim 15 was amended in pertinent part, as follows:
a second insulating layer on the backside of the integrated circuit die, the second redistribution layer being interposed between the first insulating layer and the second insulating layer;
a plurality of solder connectors extending through the second insulation layer and being in physical contact with the second redistribution layer;
an underfill around the plurality of solder connectors, the second insulating layer being interposed between the underfill and the second redistribution layer;

Claims 16-20 depend from claim 15 and are allowable for including the same allowable features.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK KIELIN whose telephone number is (571)272-1693. The examiner can normally be reached Mon-Fri: 10:00 AM-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Signed,
/ERIK KIELIN/
Primary Examiner, Art Unit 2814